Citation Nr: 1100400	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-17 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for skin disability, to 
include skin cancer.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1963 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Procedural history

The Veteran's original claim of entitlement to service connection 
for asthma was denied in a February 1993 rating decision.  In 
October 2005, the Veteran filed to reopen his previously denied 
asthma claim.  He also filed a claim of entitlement to service 
connection for skin cancer at that time.  A March 2006 rating 
decision denied the Veteran's skin cancer claim and declined to 
reopen his previously denied asthma claim.  The Veteran disagreed 
with the denials and perfected his appeal by filing a timely 
substantive appeal [VA Form 9] in May 2007 as to both claims.

In February 2010, the Veteran presented sworn testimony during a 
personal hearing in St. Petersburg, Florida, which was chaired by 
the undersigned.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.  

An April 2010 Board decision reopened and remanded the Veteran's 
claim of entitlement to service connection for asthma.  The Board 
also remanded the Veteran's claim of entitlement to service 
connection for a skin disability, claimed as skin cancer.  The VA 
Appeals Management Center (AMC) continued the previous denials in 
a September 2010 supplemental statement of the case (SSOC).  The 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.




FINDINGS OF FACT

1.  The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed skin disabilities, to include skin cancer, 
and his military service.

2.  The evidence of record demonstrates that the Veteran's asthma 
pre-existed his active military service.

3.  The evidence of record clearly and unmistakably demonstrates 
that the Veteran's pre-existing asthma was not aggravated by 
active duty military service.  


CONCLUSIONS OF LAW

1.  A skin disability, to include skin cancer, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 105, 
1110, 116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

2.  The Veteran's current asthma was not aggravated by his 
military service, and such may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for skin 
disability and asthma which he contends were incurred in and/or 
aggravated by his military service.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.



Stegall concerns

In April 2010, the Board remanded the case in order for VBA to 
obtain outstanding VA treatment records and medical nexus 
opinions as to both claims.  The claims were then to be 
readjudicated.  

The record indicates that the requisite VA treatment records have 
been obtained and associated with the claims folder.  VA medical 
nexus opinions as to both claimed disabilities were also obtained 
and associated with the Veteran's claims folder.  These will be 
discussed below.  As indicated above, a SSOC was issued in 
September 2010.  Accordingly, the Board's remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist a claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, if 
any, of which portion, if any, of the evidence is to be provided 
by a veteran and which part, if any, VA will attempt to obtain on 
behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated December 
2005.  The VCAA letter indicated that in order for service 
connection to be granted there must be evidence of (1) an injury 
in military service or a disease that began in or was made worse 
during military service, or that there was an event in service 
that caused an injury or disease; (2) a current physical or 
mental disability shown by medical evidence; and (3) a 
relationship between the disability and an injury, disease, or 
event in military service.

Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claims in the December 2005 VCAA 
letter.  Specifically, the letter stated that VA would assist the 
Veteran in obtaining relevant records such as all records held by 
Federal agencies to include service treatment records or other 
military records, and medical records from VA hospitals.  With 
respect to private treatment records, the letter informed the 
Veteran that VA would request such records, if the Veteran 
completed and returned the attached VA Form 21-4142, 
Authorization and Consent to Release Information.  The letter 
also notified the Veteran that he would be afforded a VA 
examination if necessary to make a decision on his claims.

The December 2005 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information about 
the evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give it 
to us, asks for a fee to provide it, or VA otherwise cannot get 
the evidence, we will notify you.  It is your responsibility to 
make sure we receive all requested records that are not in the 
possession of a Federal department or agency."  [Emphasis as in 
the original].  The VCAA letter specifically requested:  "If 
there is any other evidence or information that you think will 
support your claim, please let us know.  If you have any evidence 
in your possession that pertains to your claim, please send it to 
us."  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

With respect to the Veteran's service connection claims, element 
(1), veteran status, is not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered moot 
via the RO's denial of service connection for the Veteran's 
claimed disabilities.  In other words, any lack advisement as to 
those two elements is meaningless, because disability ratings and 
effective dates were not assigned.  The Veteran's claims of 
entitlement to service connection were denied based on element 
(3), connection between the Veteran's service and the claimed 
disabilities.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect to 
that crucial element.  Because as discussed below the Board is 
denying the Veteran's claims, elements (4) and (5) remain moot.

As there is no indication that there exists any evidence which 
could be obtained to affect the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have 
been made to assist the Veteran in obtaining evidence necessary 
to substantiate his claims and there is no reasonable possibility 
that further assistance would aid in substantiating them.  The 
evidence of record includes the Veteran's statements, service 
treatment records, and VA and private treatment records.

As indicated above, VA medical nexus opinions as to the Veteran's 
asthma and skin disability claims were obtained in May 2010.  The 
medical opinions reflect that the VA physicians thoroughly 
reviewed the Veteran's past medical history, documented his 
medical conditions, and rendered opinions which appear to be 
consistent with the remainder of the evidence of record.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion].  The Board therefore concludes that the VA 
medical opinions are adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate].  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues has 
been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative 
and, as indicated above, he testified at a personal hearing 
before the undersigned.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for skin disability, 
to include skin cancer.

Relevant law and regulations

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including tumors, malignant, when 
they are manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2010).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Analysis

The Veteran seeks entitlement to service connection for a skin 
disability, including skin cancer, which he asserts he developed 
during his military service.  See, e.g., the Veteran's statement 
dated October 2010.

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of disease or 
injury; and (3) medical nexus between the first two elements.  
See Hickson, supra.

It is undisputed that the Veteran is currently diagnosed with 
actinic keratoses, seborrheic keratoses, as well as photodamaged 
skin, and was previously treated for squamous cell carcinoma.  
See the May 2010 VA examination report; see also the private 
pathology records dated July 1998 and January 2003.  As such, 
Hickson element (1) is satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address disease 
and injury separately.

Concerning in-service disease, a review of service treatment 
records shows that the Veteran was treated for "mild eczema" of 
the elbows and knees in August 1965.  No malignancies were noted 
at that time and no additional dermatological treatment or 
diagnoses were indicated in the service treatment records.  
Further, the record does not reflect medical evidence showing any 
manifestations of skin cancer during the one-year presumptive 
period after separation from service.  See 38 C.F.R. §§ 3.307, 
3.309(a) (2010).  Indeed, the first documented complaint of a 
skin disability was in July 1998, over thirty years after the 
Veteran's release from active duty.  See the private treatment 
record dated July 1998.  Accordingly, Hickson element (2) is not 
met with respect to disease.

With respect to in-service injury, as indicated above, a service 
treatment record dated August 1965 documented the Veteran's 
treatment for a "mild eczema" of the elbows and knees.  
Moreover, the Board does not dispute the Veteran's report that he 
received substantial sun exposure during his military service.  
See, e.g., the Veteran's statement dated October 2010.  
Accordingly, Hickson element (2) is satisfied to that extent.  

Turning to crucial Hickson element (3), medical nexus, the 
competent medical evidence of record demonstrates that the 
Veteran's currently diagnosed skin disabilities are not related 
to his military service.  Specifically, the May 2010 VA examiner 
concluded that "[t]he Veteran's skin conditions are less likely 
as not to have had their onset during active service or are 
related to any in-service disease or injury."  The VA examiner 
explained that "[t]he Veteran's service medical records as well 
as medical record for 18 months post-service are silent for 
actinic keratoses, seborrheic keratoses, and photodamaged skin.  
Veteran's separation physical was silent for a skin condition."  
He further opined, "[e]czema which [the] Veteran had once during 
service, does not cause or place one at risk for actinic 
keratoses, seborrheic keratoses, or photodamaged skin.  The 
etiology of the seborrheic keratoses is unknown although they 
tend to appear with aging.  Actinic keratoses and photodamaged 
skin are related to sun exposure - generally cumulative sun 
exposure over one's life-time.  It would be speculative to opine 
that the sun exposure during active duty was more significant 
than the sun exposure prior to active duty or the sun exposure in 
the many years after active duty."

The May 2010 VA medical opinion appears to have been based upon 
thorough review of the record and thoughtful analysis of the 
Veteran's entire history.  The VA examiner noted the Veteran's 
report of in-service sun exposure and development of his current 
skin disabilities and further indicated that he relied upon the 
medical literature, the Veteran's medical records, and his 
clinical experience in rendering his decision.  See Bloom, supra 
[the probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  Moreover, the VA 
opinion appears to be consistent with the Veteran's medical 
history, which is absent any documentation of a continuing 
diagnosis of skin disability until July 1989.  

The Veteran has not submitted a medical opinion to contradict the 
conclusions of the May 2010 VA examiner.  As was explained in the 
VCAA section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support of 
his claim.  He has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that "[t]he 
duty to assist is not always a one-way street. If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To the extent that the Veteran or his representative is 
contending that the currently diagnosed skin disabilities are 
related to the Veteran's military service, the Board notes that 
under certain circumstances lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lay reports of 
current disability are supported by the clinical evidence.  
However, at issue in this case is whether there is competent 
evidence linking his current disability to in-service skin 
disabilities or sun exposure.  In this regard, neither the 
Veteran nor his representative is competent to comment on medical 
matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) (2010) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Accordingly, 
the statements offered by the Veteran and his representative in 
support of the claim are not competent evidence of a nexus 
between current disability and military service.  

To the extent that the Veteran is contending that he has had a 
skin disability including skin cancer on a continuous basis since 
service, the Board is of course aware of the provisions of 38 
C.F.R. § 3.303(b), discussed in the law and regulations section 
above.  In Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
noted that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, the lack of 
evidence of treatment may bear upon the credibility of the 
Veteran's current assertions of a continuity of symptomatology.  
While competent to report observable skin abnormalities, the 
Veteran is not competent to report that his perceived symptoms 
during service and shortly thereafter were manifestation of a 
chronic disability such as skin cancer.  In this regard, the 
Board observes that the Veteran's contention of related 
dermatological symptomatology continually since service is 
contradicted by the findings of the May 2010 VA examiner who 
specifically considered the Veteran's reports of sun exposure and 
continuing skin problems during service and thereafter in 
rendering his negative nexus opinion.

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file demonstrating a 
relationship between a veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  Such 
evidence is lacking in this case.  Continuity of symptomatology 
after service is therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a skin 
disability to include skin cancer.  The benefit sought on appeal 
is accordingly denied.

2.  Entitlement to service connection for asthma.

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2010).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. 
§ 3.306 (2010).  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) [noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, is 
a lower burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  See Cotant v. West, 17 
Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) 
(2010).
A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of a 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

A finding of aggravation is not appropriate in cases where the 
evidence specifically shows that the increase is due to the 
natural progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during service 
are not sufficient to be considered aggravation of the disease 
unless the underlying condition, as contrasted to symptoms, 
worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

The Veteran is seeking entitlement to service connection for 
asthma.  It is undisputed that the Veteran is currently diagnosed 
with asthma.  See the private treatment records dated March 2005.
Presumption of soundness

For reasons expressed immediately below, the Board finds that the 
evidence of record establishes that the Veteran had asthma that 
pre-existed his military service.

Prior to his entry into active service in June 1963, the Veteran 
was afforded a service entrance examination.  Critically, the 
Veteran's asthma was noted on his June 1963 enlistment 
examination.   

Given the notation of asthma at the Veteran's enlistment 
examination, the presumption of soundness does not operate in the 
present case.  Consequently, the relevant inquiry is whether the 
Veteran's asthma was aggravated, rather than incurred in, active 
service.

Aggravation

As detailed above, a pre-existing injury will be considered to 
have been aggravated by active service where there is an increase 
in disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. 
§ 3.306 (2010).  For the reasons stated below, the Board finds 
that the evidence clearly and unmistakably shows that the 
Veteran's pre-existing asthma was not aggravated by his military 
service.

With respect to the crucial question of whether the Veteran's 
pre-existing asthma was aggravated during service, the May 2010 
VA examiner reviewed the entire record and expressly discussed 
the Veteran's service enlistment and separation examinations as 
well as his service treatment records.  Specifically, the VA 
examiner determined that the "Veteran's pre-existing asthma was 
less likely as not aggravated beyond its natural progression by 
service."  He explained, "[t]he Veteran was obviously treated 
for asthma in service on an as needed basis but I do not find 
that he was placed on a chronic ongoing medication regime.  It 
would be speculative to opine that the environment in Homestead 
[Florida] resulted in asthma flare-ups - it may have, but it also 
may be that the environment had nothing to do with his asthma.  
It would be speculative to attempt to determine the Veteran's 
life and circumstances and environment had he not joined the 
military."  The VA examiner concluded, "[t]here is just no 
objective evidence that active service aggravated his pre-
existing asthma beyond its natural progression."

As indicated above, the May 2010 VA examination report appears to 
have been based upon thorough review of the record, including the 
lay statements and testimony submitted by the Veteran, and 
thoughtful analysis of the Veteran's entire history.  See Bloom, 
supra [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  

Neither the Veteran nor his representative has produced a medical 
opinion to contradict the conclusions of the May 2010 VA 
examiner.  As was explained in the VCAA section above, the 
Veteran has been accorded ample opportunity to present competent 
medical evidence in support of his claim.  He has failed to do 
so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].  Thus, the 
May 2010 VA examiner's opinion stands unchallenged as competent 
medical evidence on this crucial issue of aggravation.

The Veteran has submitted his own statements to support his claim 
of aggravation.  As a lay person, the Veteran is competent to 
testify to observable symptoms such as breathing difficulties.  
See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) 
[holding that, "[a]s a layperson, an appellant is competent to 
provide information regarding visible, or otherwise observable 
symptoms of disability]; see also Barr, supra; Layno v. Brown, 6 
Vet. App. 465 (1994).  However, the Veteran is not competent to 
provide medical conclusions such as whether a disease entity was 
aggravated beyond its natural progression by the condition of 
military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 
(Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 
204 (1992).  Therefore, to the extent that the Veteran or his 
representative are now claiming that his asthma was aggravated by 
his military service or increased beyond the natural progression 
of the disability during service, laypersons without medical 
training, such as the Veteran and his representative, are not 
competent to comment on medical matters such as whether the 
Veteran's asthma treatment during service represented aggravation 
versus a natural progression of the disability.  See 38 C.F.R. § 
3.159(a) (1) (2010).  The Board further observes that the 
Veteran's contention of aggravated asthma symptomatology in-
service is contradicted by the findings of the May 2010 VA 
examiner who specifically considered the Veteran's lay statements 
in rendering his negative nexus opinion.

In short, the Board finds that the competent evidence, in the 
form of the service medical records, post-service medical 
records, and medical opinion evidence, clearly and unmistakably 
demonstrates that aggravation did not take place.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) 
(2010); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002) [the mere occurrence of symptoms, in the absence of a 
demonstrated increase in the underlying severity, does not 
constitute aggravation of the disability].  

For these reasons, the Board finds that the evidence clearly and 
unmistakably shows that the Veteran's pre-existing asthma was not 
aggravated during active duty.  Accordingly, entitlement to 
service connection for asthma is not warranted.


ORDER

Entitlement to service connection for skin disability is denied.

Entitlement to service connection for asthma is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


